DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 14/519,974 filed on 2 September 2022.
Claims 1-2, 8-13, 18, and 25-29 have been amended.
Claims 3-7, 14-17, 19-24 and 30-31 have been canceled.
Claims 1-2, 8-13, 18, and 25-29 are pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 101:

Claims 1-2, 8-13, 18, and 25-29 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Applicant's arguments have been fully considered but they are not persuasive.

1. Applicant argues that Claim 1 includes recitations that individually involve significantly more than the performance of conventional activities previously known in the industry.

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate performing a comparison of financial-related plans/products while utilizing well-known mathematical and/or business variable modeling/measuring concepts in order to optimize a decision-making process using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim as a whole merely describes how to generally apply the concept comprising storing, collecting, calculating, and sharing of data and/or information associated with a loss estimation process, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible. Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that Claim 1 includes a non-conventional and non-generic arrangement of components that amounts to significantly more than the abstract idea.

Examiner respectfully disagrees. In the instant application, whereas the additional elements comprise the use of generic computer components (i.e., “web server”, “middleware memory”, “batch processor”, “user interface”, “web browser”, “SQL database”, “database server”, “web browser”, “Internet browser”), that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries, which are applied to carry out the abstract idea of facilitating the comparison of financial services providers and/or financial-related plans and/or products in an automated manner, which also does not amount to significantly more than the abstract idea itself. Thus the recited generic computer components perform no more than their basic computer functions. 

In the decision regarding BASCOM, while the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, when combined, an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features  specific to each end user (note that the term “inventive concept” is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).

In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-13, 18, and 22-29  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards facilitating the comparison of financial services providers and/or financial-related plans and/or products in an automated manner. Claim 1 is directed to the abstract idea of using rules and/or instructions to facilitate performing a comparison of financial-related plans/products in order to optimize a decision-making process while merely transmitting data/information in an automatic manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions; managing personal behavior of relationships or interactions between people grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… a. interactively collecting, …, plan data of a selected retirement plan … and temporarily storing the plan data …, wherein interactively collecting the plan data includes processing, …, (i) a plurality of input data HTTP requests …, and (ii) dynamically adjusting user interface pages displayed …; b. in response to receiving an indication … of the completion of plan data collection, transmitting … and storing, … the plan data of the selected retirement plan in XML format in a SQL database …, wherein the SQL database includes other plan data in XML format of other retirement plans; c. in response to receiving … an HTTP request for a user-customizable report and after relaying the HTTP request …: … determining, …, a subset number of the other retirement plans comprising expense and plan asset data that numerically brackets expense data and an amount of plan assets of the selected retirement plan by dynamically identifying endpoints and a middle point based on the expense and plan asset data of comparable ones of the other retirement plans that places the expense data and the amount of plan assets of the selected retirement plan near the middle point of the comparable ones of the other retirement plans; … determining, …, service provider fee data by service provider type from the selected retirement plan and from the subset number of the other retirement plans; …, determining and storing in XML format in the SQL database an amount of fees charged by a selected service provider to the selected retirement plan by computing a linear regression line through the service provider fee data from the subset number of the other retirement plans and computing an extent of the amount of fees above or below the regression line; … generating, …, the user-customizable report for display … by retrieving from the SQL database and converting to PDF format based on a pre-styled report the XML formatted service provider fee data; and … transmitting, …, the user-customizable report … to provide the user of proof, in real-time, of meeting fiduciary requirements”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “web server”, “middleware memory”, “batch processor”, “user interface”, “web browser”, “SQL database”, “database server”, “web browser”, “Internet browser”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of 
using rules and/or instructions to facilitate performing a comparison of financial-related plans/products while utilizing well-known mathematical modeling/measuring concepts in order to optimize a decision-making process.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate performing a comparison of financial-related plans/products while utilizing well-known mathematical modeling/measuring concepts in order to optimize a decision-making process using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Dependent claims 2, 7-13, 18, and 22-29  add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion

Claims 1-2, 8-13, 18, and 25-29 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692